DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 3/28/2022 submission filed in Application 16/699,372.  
Claims 1-18 were previously examined in the action mailed on 9/21/2021.
Claims 1, 9, 10, 18 have been amended.  Claims 1-18 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 3/28/2022 regarding the prior art have been considered but are moot because the new ground of rejection do not appl to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

The Applicant cites Example 37 and argues “Although applicant's claims 1 and 10 may recite a judicial exception, i.e. managing human activity, additional elements are created and integrated into the process facilitating an integration of the claim limitations into a practical application. Integration into a practical application is achieved by providing a new display enabling a user to identify available times and dates between multiple calendars, while protecting privately classified events from being viewed. Additional elements of the display include unique split-screen interface, reciting receiving calendar data as a result of a user search and selection, and calendar data being transformed prior to being merged with another calendar by constraints and masking. Thereby creating new calendars that are more than merely merging date, providing a very specific manner of automatically displaying calendar data to the user based on a professional's personal calendar and professional calendar, wherein personal calendar data is masked in the merged calendar split-screen display. Thereby providing an improved user interface for electronic devices. Thus the claims are eligible because they are not directed to the recited judicial exception.”
 The Examiner respectfully disagrees.  The Examiner respectfully disagrees. In example 37 the additional elements were found to recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The Examiner asserts that in the instant case, sharing calendar availability and masking personal events is an Abstract idea as this amounts the amendments that are directed to importing events and not making personal events viewable to all users is also abstract.  That is because this step is a step that a human facilitator would take to match provides to consumers.   Limitations that can be performed by a human are considered abstract and not technical improvements. Further, the use of a split screen display is also not a technical improvement.  Under step 2A prong 2 a split screen display is considered insignificant extra solution activity .  Further,  under step 2B this is well-known and conventional as evidenced by the references provided.   As such, the Applicant’s arguments that the claims are similar to the claims of example 37 are unpersuasive.

The Applicant argues “Applicant's claims, as amended, do not recite a mental process because the claim, under its broadest reasonable interpretation does not cover performance in the mind but for the recitation of generic computer components. For example, the "transforming and merging calendar step" migrating constraints from one calendar to another and integrating multiple calendar data from disparate locations and applications now requires action by a processor that cannot be practically applied in the mind. Applicant believes that independent claims 1 and 10 are eligible as statutory subject matter.”
The Examiner respectfully disagrees.  The limitations argued by the applicant can be performed with a human using a pen and paper, and the processor that performs the steps could be replaced by a human and the result would be the same.  For example, a human can merge events and constrains from multiple disparate calendars.  As such, these steps are abstract.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a system for connecting professionals providing services and consumers.  Claims 10-18 are directed toward a method for connecting professionals providing services and consumers.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of connecting professional providing services with consumers which is a method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A system for connecting service professionals providing services with service consumers of said services, comprising; 
display a first calendar, the first calendar listing events scheduled to provide services to the service consumers and imported events from a second personal calendar, the imported events classified as personal events;
for a service consumer providing at least a search function screen and a third personal calendar for the service consumer;
wherein the second and third personal calendars, enable the professional to also function as a service consumer in the first display and the service consumer to also function as a service professional in the second display;  and
the search function in the second interface enables the service consumer to enter a search request for a type of service or service provider, and a service date or date range; and 
wherein as a result of the search request, accessing available dates and times for providing services in the first calendar, matching the search request, generating a list of service providers, upon selection of a service provider by the service consumer, the imported events classified as personal events from the second personal calendar is merged into the first are not viewable to the viewer and indicate the provider is not available.


The claimed invention is a method that facilitates interaction between consumers and providers by allowing them to specify available times and search for matches.  This concept falls within the certain methods of organizing human activity grouping which includes managing interactions between people and commercial interaction including business relations.  Further, the matching and merging steps can be performed mentally.  The amendments that are directed to importing events and not making personal events viewable to all users is also abstract.  That is because this step is a step that a human facilitator would take to match provides to consumers.   Accordingly, the claim recites at least one abstract idea. 

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:

A server connected to a network capable of data communication, storing and executing software enabling communication with mobile communication devices and mobile applications executing thereon; 
a database accessible to the server; 
a first and second interface presented in the first and second display;
a first computerized communication device at a first location of a service professional storing and executing a mobile application from a non-transitory memory, said mobile application providing a first display, and communicating with the software over the network; 
a second computerized communication device at a second location of the service consumer storing and executing the mobile application from a non-transitory memory, the mobile application providing a second display; 
a calendar generated by a mobile application;
calendars stored locally on communication devices;
third party calendars;
dynamic switching between the first and second interface in each of the first and second displays;
the service consumer is presented with a split screen having a first and second portion in the second interface providing the first calendar in a first portion of the split screen, and the third calendar is displayed in a second portion of the split screen.

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
However, the computer elements (the server connected to a network; storing and executing a mobile application from a memory having different displays; multiple communication devices; the database) are recited at a high-level of generality (i.e. a generic processor and server performing the generic computer functions of sending and receiving messages over a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This is supported by the para. 18 of the Applicant’s specification that discloses a conventional arrangement of mobile commination devices capable of accessing a server on a data network.  
Further, the additional elements generally link the use of the judicial exception to a particular technological environment or field of use.   MPEP 2106.05(h) states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments is generally links the abstract idea to a particular technological environment  (see buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).  The instant case is similar in that matching of service providers with consumers occurs using mobile applications stored and executed via computerized communication devices.  This merely limits the Abstract idea to the connected mobile devices running software to implement the Abstract idea.  Further, the user interface that has the capability to allow a user to switch between interfaces and produce split screen displays is also a general link to a particular technological  environment.  That is because interfaces with functionality that allow users to switch between screens; and interfaces that have split screen functionality are generic computing function.  Employing generic computing functions to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.  Similarity, the user of third party applications is also a general link to a particular technological environment.  That is because the abstract idea is limited to a technological environment that has native and third party applications that can be user together.  Further, the step of storing data in local calendars is insignificant extra solution activity.   Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the network, the memory and the server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Further, the application enables dynamic switching between scenarios is also conventional. This is evidenced by at least Zhao para 42, Chatterjee para. 100, Hartwell para. 5.  Further, the split-screen is a conventional arrangement of a calendar interface.  This is evidenced by at least Hill Claim 1; Schemers para. 74 and Hullot para. 43.   Further MPEP 2106.059(d) states that storing and retrieving data in memory is well understood routine and conventional.  As such, storing calendars locally is not beyond what is well understood routine and conventional.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. That is, the combination of the generic computer components and the general link of the abstract idea to a particular technological environment do not provide an inventive concept.  
Further, Claims 2-9 further limit that Abstract idea by further defining the management of business relationship, organizing human activity and merging calendars, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Further, claim 3 links the Abstract idea to a particular technological environment of smart phones which is not sufficient to transform the Abstract idea into a patent eligible one.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 10-18 are rejected for the same rational that applied to claims 1-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7-8, 9, 10, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2015/0149286 A1 in view of Zhao US 2014/0032363 in view of Tam US 8,015,049 B1 in view of Kinsey, II US 2014/0136259 A1 in view of Kieft US 201/30194374 A1.

As per Claim 1 Brown teaches a system for connecting service professionals providing services with service consumers of said services, comprising;  (see Brown Abstract)
a server connected to a network capable of data communication, storing and executing software enabling communication with mobile communication devices and mobile applications executing thereon;  (para. 122 teaches for example, if an ecommerce or mobile commerce site offers goods and classifies those goods in a way that semantically complies with the standards of the platform, then a second provider, also using the platform can collaborate and provide local delivery services in response to the customer interacting with the first service provider's site. In practice, when the page containing the good for sale is loaded, a request will be sent to the management server for, in this case, a delivery/courier request originating at the first service provider's address an ending and ending at the customer's address. Based upon the schedules of second service providers and their response to the requested service (as defined by the good itself (i.e., size, weight and other attributes), rates (per mile) will be returned along with an estimated delivery time. Ultimately, in such service provider collaboration, the service provider with the originating user request is able to define the criteria for associated goods, service and/or event service providers that will be eligible to receive the user request.)
a database accessible to the server;  (see Brown Fig. 3)
a first computerized communication device at a first location of a service professional storing and executing a mobile application from a non-transitory memory, said mobile application providing a first display, and communicating with the software over the network; (see para. 79 that teaches the scheduling module 314 can also update the one of provider terminals 302 associated with the appointment. In the various embodiments, updates can be automatically triggered by a request from the scheduling module 314 or can be triggered automatically whenever the provider database 310 detects a change. In some embodiments, the updates to the provider terminals 302 can be provided immediately, especially when the requested time is in the immediate future. However, the present disclosure also contemplates that updates to provider terminals can be provided on a scheduled basis, an on-demand basis, or a combination of methods. Para. 66 teaches for example, the application at provider terminal 302 can be configured to include calendar functions to allow the provider to input current and future availability and location information, as well as to display appointments booked by consumers. Further, the application can be configured to integrate with a calendar application at the provider terminal 302.)
a second computerized communication device at a second location of the service consumer storing and executing the mobile application from a non-transitory memory, the mobile application providing a second display; (see para. 84 and Fig. 3 that teaches in the case of the search engine 320, a consumer terminal 304 can submit a query for good and services in a local area. In response to receiving such a query, the search engine 322 can submit a query to a search engine query module 322 of the management system 306.)
a first interface presented in the first display enabled to at least display a first calendar generated by the mobile application; (para. 34 teaches service providers communicate their availability to offer the service by indicating whether or not they are available on their mobile device. Optionally, for a fee in some embodiments, service providers can share their calendar and future availability.  Para. 66 teaches for example, the application at provider terminal 302 can be configured to include calendar functions to allow the provider to input current and future availability and location information, as well as to display appointments booked by consumers.)
the first calendar listing events scheduled to provide services to the service consumers and imported events from a second personal calendar locally stored at the first computerized communication device;(para. 66-67 teach the application at provider terminal 302 can be configured to include calendar functions to allow the provider to input current and future availability and location information, as well as to display appointments booked by consumers. Further, the application can be configured to integrate with a calendar application at the provider terminal 302.  The present disclosure contemplates that the communication of provider and scheduling information can occur as frequently or as infrequently as desired by the provider. That is, provider can contact the management system 306 at any time and provide the necessary updates. In some embodiments, this can be a manual process based on inputs provided by the provider. In other embodiments, this process can be automated. For example, as the provider makes changes in a local calendar, some or all of the changes can be processed by the management system 306 and cause the scheduling information to be adjusted.)
a second interface provided by the mobile application for a service consumer providing a search function screen and a third calendar for the service consumer;; (para. 72 teaches in the various embodiments, the remote or local application can be configured in a variety of ways to allow the consumer to interact with management system 306 in a variety of ways to allow consumers to search for and book appointments with providers. In one configuration, the application at the consumer terminal 304 can be configured as a simple search application, with sets of toggle switches, predefined selections, or other limited data entry. For example, the application can be a mobile device application configured with a set of pre-defined criteria for the consumer to select from to assemble the information to be forwarded to management system 306. In some cases, the application can be configured to perform key word or other more complex search types.  Further para. 73 teaches e remote or local application can be configured to allow greater control and options on the part of the consumer. For example, the application at consumer terminal 304 can be configured to include calendar functions to allow the consumer to add appointment information to a calendar application, alarm or notification application, or a messaging application at the consumer terminal 304. )
wherein the second locally stored personal calendars are third party to the mobile application, and  (para. 66 teaches for example, the application at provider terminal 302 can be configured to include calendar functions to allow the provider to input current and future availability and location information, as well as to display appointments booked by consumers. Further, the application can be configured to integrate with a calendar application at the provider terminal 302.  Para. 67 teaches the present disclosure contemplates that the communication of provider and scheduling information can occur as frequently or as infrequently as desired by the provider. That is, provider can contact the management system 306 at any time and provide the necessary updates. In some embodiments, this can be a manual process based on inputs provided by the provider. In other embodiments, this process can be automated. For example, as the provider makes changes in a local calendar, some or all of the changes can be processed by the management system 306 and cause the scheduling information to be adjusted.)
the search function screen in the second interface enables the service consumer to enter a search request for a type of service or service provider, and a service date or date range; and  (para. 72 teaches in the various embodiments, the remote or local application can be configured in a variety of ways to allow the consumer to interact with management system 306 in a variety of ways to allow consumers to search for and book appointments with providers. In one configuration, the application at the consumer terminal 304 can be configured as a simple search application, with sets of toggle switches, predefined selections, or other limited data entry. For example, the application can be a mobile device application configured with a set of pre-defined criteria for the consumer to select from to assemble the information to be forwarded to management system 306. In some cases, the application can be configured to perform key word or other more complex search types. The consumer's inputs can then be combined with geo-location information obtained at the mobile device, manually, via the application, or automatically, such as Global Positioning System (GPS) or network location information associated with the mobile device, to forward a query to the management system 306. The application can also be configured to receive results from the query and allow the consumer to refine the query or make a selection of an appointment time for a provider.)
wherein as a result of the search request, the server accesses available dates and times for providing services in the first calendar, matching the search request, generating a list of service providers, (Brown para. 35 teaches end users can then search for services on the platform and see a list of service providers that match, when the service provider is available to provide the service, their distance to the user or location for services, and any other information relevant to the users. In some embodiments, a default search configuration can be provided. In other embodiments, the search can be partially or completely customized by the end user. End users can then book the service provider.)
 upon selection of a service provider by the service consumer, the imported events from the second personal calendar is merged into the first calendar, (para. 66-67 teaches in a second configuration, the remote or local application can be configured to allow greater control and options on the part of the provider. For example, the application at provider terminal 302 can be configured to include calendar functions to allow the provider to input current and future availability and location information, as well as to display appointments booked by consumers. Further, the application can be configured to integrate with a calendar application at the provider terminal 302. The present disclosure contemplates that the communication of provider and scheduling information can occur as frequently or as infrequently as desired by the provider. That is, provider can contact the management system 306 at any time and provide the necessary updates. In some embodiments, this can be a manual process based on inputs provided by the provider. In other embodiments, this process can be automated. For example, as the provider makes changes in a local calendar, some or all of the changes can be processed by the management system 306 and cause the scheduling information to be adjusted.) 
Brown does not teach the third calendar is a locally stored personal calendar is third party to the mobile application However, Kinsey para. 261 teaches facilitating these connections is the user Interface 120, shown in FIG. 2. Regardless of the type of device the Customer 105-109 or the Merchant 111-114 is using, the User Interface 120 of the system represents the window through which all connections pass. More specifically, the User Interface 120 can be a dedicated interface screen that is unique and custom designed for the system and for the devices through which the information is connected. Primary interfaces can be through the customer's calendar application, such as iCal, Outlook, Gmail and Yahoo! Calendar. The User Interface 120 can use the system's standard user interface but connect with the noted third-party calendars. In some implementations, the User Interface 120 includes graphical and/or text-based elements. The User Interface 120 can also include a natural language interface, through which a user types or speaks commands to the system, and through which natural language may be displayed and/or spoken in response.  This known technique is applicable to the system of Brown as they are both directed to matching providers to customers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kinsey would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kinsey to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to integrate with locally stored calendars into similar systems.  Further, incorporating ability to integrate with locally stored calendars taught by Kinsey to the system taught by Brown would result in an improved system that provides a flexible means synchronize multiple calendars associated with a user.
Brown does not teach events classified as personal events and the imported events are not viewable to the viewer and indicate the provider is not available  However, Kieft para. 76 teaches In the example of these figures, certain appointments on an electronic calendar application 705 resident on a second electronic device (not shown) may be designated as private. If calendar data is shared between the first and second devices, the times at which the private appointments occur may be shown as blocked out on the view provided by the interactive application being shared (or the application sharing module 130) on the first electronic device 700. Further, the user interface may show the times of such private appointments as grayed out, but not provide the particulars of the appointments. Thus, the first user may see, on his calendar application 700, that the second user is unavailable at certain times but may not see the location of private appointments, with whom they occur, and the like. As one example, FIG. 7A depicts a sample electronic device 700 executing a calendar application 705, showing a local user's appointments 710; FIG. 7B depicts the same electronic device 700 engaging in interactive sharing of the calendar application 705, with a second user's appointments 715 partially shared.  This known technique is applicable to the system of Brown in view of Kinsey as they are both directed to displaying availability via calendars.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kieft would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kieft to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to merge calendars and masked personal events.  Further, incorporating ability to mask personal events as taught by Kieft to the system taught by Brown would result in an improved system that provides a provides for the ability to protect service provider privacy.


Brown does not teach the mobile application enables dynamic switching between the first and second interface in each of the first and second displays enabling the professional to also function as a service consumer in the first display and the service consumer to also function as a service professional in the second display; and However, Zhao para. 42 and Fig. 6a teaches an interface for dynamic switching.  This known technique is applicable to the system of Brown as they are both directed to facilitating buying and selling of goods and services.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhao to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to switch interfaces into similar systems.  Further, incorporating the dynamic ability to switch interfaces taught by Zhao to the system taught by Brown would result in an improved system that provides an easy means for user to alternate between buying and selling.
Brown does not teach the service consumer is presented with a split screen having a first and second portion in the second interface providing the first calendar in a first portion of the split screen, and the third calendar is displayed in a second portion of the split screen.    However, Tam column 25 lines 20-25 teach teaches another aspect of the invention pertains to a graphical user interface for scheduling appointments. The graphical user interface simultaneously displays on a display screen (i) a first user's daily calendar indicating the user's availability, and (ii) available time slots of a second user with which the appointment is being scheduled.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Tam would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Tam to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the ability to display multiple calendars side-by-side into similar systems.  Further, incorporating the ability to display multiple calendars side-by-side taught by Tam to the system taught by Brown would result in an improved system that provides an easier way for a consumer to compare their availability to a provider’s availability.

As per Claim 3 Brown does not teach the system of claim 1, wherein the first and second computerized communication devices include handheld devices such as smartphones and tablets.   (Brown para. 24 teaches instead, the various embodiments are directed to the concept of on-demand, real time commerce, enabled by mobile devices with location based services. Thus, the present disclosure contemplates a platform that will facilitate real time commerce between service providers, offering their services, goods and events, to end users.)

As per Claim 7 Brown teaches the system of claim 1 wherein the mobile application enables direct communication between the service consumer and one or more providers selected from the list.  (Brown para. 35 teaches the platform can be configured to allow users to communicate, via the platform, with a service provider from the search results to allow the end user to exchange additional information with the service provider or to communicate instructions to the service provider.)

As per Claim 8 Brown teaches the system of claim 1 wherein the mobile application enables the service providers matching the search to send communications directly to the service consumer.  (Brown para. 35 teaches the platform can be configured to allow users to communicate, via the platform, with a service provider from the search results to allow the end user to exchange additional information with the service provider or to communicate instructions to the service provider.)

As per Claim 9 Brown teaches the system of claim 1 wherein the service provider sets specific time frames for specific services which are used as constraints in the first calendar displaying available dates and times offered, and .  Brown para. 64 teaches the provider information can indicate how a provider is or will be outfitted or configured for a specific date, time, and location combination. For example, the provider information can associate a particular combination of services with specific combinations of dates, times, and locations. In another example, the provider information can indicate goods that will be available for delivery or purchase for specific combinations of dates, times, and locations. Para. 98 teaches the provider's calendar will be dynamically updated with the total job time, thus preventing duplicate or conflicting bookings and insuring higher degrees of accuracy on the calendar, to the benefit of potential customer.  Para. 98 teaches once a request is accepted by the provider, the provider's calendar will be dynamically updated with the total job time, thus preventing duplicate or conflicting bookings and insuring higher degrees of accuracy on the calendar, to the benefit of potential customer.)
Brown does not explicitly disclose the constraints are implemented in the third calendar when displaying available dates. However, Tam column 2, lines 46-60 teach as a method for providing an on-line appointment over a network, another embodiment of the invention includes the acts of: transmitting a user's electronic calendar to a user; transmitting a list of available service providers to the user; receiving a request for appointment availability of a selected one of the available service providers; determining available time slots for the selected one of the available service providers; transmitting the available time slots to the user; receiving a time slot selection from the available time slots to establish an appointment with the selected one of the available service providers; updating the user's electronic calendar with the appointment; updating an electronic calendar for the selected one of the available service providers with the appointment; and sending an electronic notification message to the selected one of the available service providers informing the service provider that the appointment has been requested with them at the time slot selected.  It would have been recognized that applying the technique of Tam to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art before the effective filing date of the Applicant’s invention demonstrated by the references applied shows the ability to incorporate blocking a time frame on second calendars into similar systems.  Further, incorporating blocking a time frame on second calendars taught by tam to the system taught by Brown would result in an improved system that automatically schedules appointments on both multiple calendars to more effectively communicate to users.

Claims 10, 12, 16-17 recite similar limitations to those recited in claim 1, 3, 7 and 8 respectively and are rejected for similar reasons.  Further, Brown teaches a method for connecting professionals providing services with service consumers, provided by software stored on and executing from a data communications network-connected server comprising the recited steps (see Brown Abstract and para. 11)

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2015/0149286 A1 in view of Zhao US 2014/0032363 in view of Tam US 8,015,049 B1 in view of Kinsey, II US 2014/0136259 A1 in view of Kieft US 201/30194374 A1as applied to Claim 1 and in further view of Tiekan US 2013/0238461 A1. 

As per Claim 2 Brown does not teach the system of claim 1, wherein in an instance wherein the service consumer is also a service provider, blocked and available dates from a fourth calendar, generated by the mobile application, is merged with the third calendar and displayed in the second portion of the split screen.  However, Tiekan para.  37 teaches a user can be both a consumer and a provider.  Further, para. 85 teaches the system may allow a consumer to directly book a slot through one or more commitment processes. In certain embodiments, the system may include information such as availability, booking request and completed reservation, and other time information into an integrated calendar. The system may make this calendar available for syndication, e.g., to third party calendar hosts like Google Calendar or Microsoft Outlook.  Both Brown and Tiekan are directed to matching providers to consumers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Brown to include wherein in an instance wherein the service consumer is also a service provider, blocked and available dates from a fourth calendar, generated by the mobile application, is merged with the third calendar and displayed in the second portion of the split screen as taught by Tiekan to provide an integrated calendar to track all appointments and availability information (as requested by Tieken para. 85).

Claim(s) 11  recite similar limitations to those recited in claim 2 and is/are rejected for similar reasons.  Further, Brown teaches a method for connecting professionals providing services with service consumers, provided by software stored on and executing from a data communications network-connected server comprising the recited steps(see Brown Abstract and para. 11)

Claim 4, 5, 6, 13-14, 15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2015/0149286 A1 in view of Zhao US 2014/0032363 in view of Tam US 8,015,049 B1 in view of Kinsey, II US 2014/0136259 A1 in view of Kieft US 201/30194374 A1as applied to Claims 1, 10 and in further view of Bailey US 2005/0283420 A1.

As per Claim 4 Brown does not teach the system of claim 1, wherein the service consumer selects at least one service provider from the list, views profile data and availability on the first calendar, and requests an appointment for a specified date and  (para. 72 teaches in the various embodiments, the remote or local application can be configured in a variety of ways to allow the consumer to interact with management system 306 in a variety of ways to allow consumers to search for and book appointments with providers. In one configuration, the application at the consumer terminal 304 can be configured as a simple search application, with sets of toggle switches, predefined selections, or other limited data entry. For example, the application can be a mobile device application configured with a set of pre-defined criteria for the consumer to select from to assemble the information to be forwarded to management system 306. In some cases, the application can be configured to perform key word or other more complex search types. The consumer's inputs can then be combined with geo-location information obtained at the mobile device, manually, via the application, or automatically, such as Global Positioning System (GPS) or network location information associated with the mobile device, to forward a query to the management system 306. The application can also be configured to receive results from the query and allow the consumer to refine the query or make a selection of an appointment time for a provider  Pra. 35 teaches end users can then search for services on the platform and see a list of service providers that match, when the service provider is available to provide the service, their distance to the user or location for services, and any other information relevant to the users. In some embodiments, a default search configuration can be provided. In other embodiments, the search can be partially or completely customized by the end user.)
Brown does not teach a time that does not conflict with the third calendar However, Bailey para. 93 teaches a calendar (step 605) may allow provider 105 to view demand for various service offerings. Consumer 100 may use a calendar, as will be discussed below, to express interest in a service or services during certain date/timeslots. The provider's 105 calendar may reflect the demand of any number of consumers, thereby allowing provider 105 to tailor service offerings and schedule auctions to best fit consumer demand as indicated on provider's 105 auction calendar. The system may automatically match openings in provider 105 and consumer 100 calendars and suggest possible availabilities.  Both Brown and Bailey are directed to matching providers to consumers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Brown to include finding a time that does not conflict with the third calendar as taught by Bailey to find the best possible matches the meet both the providers and consumers needs and availability (as suggested by para. 93).

As per Claim 5 Brown does not teach the system of claim 4 wherein the service provider receives the request for the appointment and accepts the appointment, causing the mobile application to automatically update both the first and third calendars or reject the appointment.   (para. 98 teaches once a request is accepted by the provider, the provider's calendar will be dynamically updated with the total job time, thus preventing duplicate or conflicting bookings and insuring higher degrees of accuracy on the calendar, to the benefit of potential customer.  Further Brown para. 110 teaches a provider may decline or cancel and appointment.)
As per Claim 6 Brown does not teach the system of claim 3, wherein the mobile application accesses the third calendar on the second computerized communication device and suggests service providers from the list having availability dates and times that match availability dates and times of the first calendar.  However, Bailey para. 93 teaches a calendar (step 605) may allow provider 105 to view demand for various service offerings. Consumer 100 may use a calendar, as will be discussed below, to express interest in a service or services during certain date/timeslots. The provider's 105 calendar may reflect the demand of any number of consumers, thereby allowing provider 105 to tailor service offerings and schedule auctions to best fit consumer demand as indicated on provider's 105 auction calendar. The system may automatically match openings in provider 105 and consumer 100 calendars and suggest possible availabilities.  Both Brown and Bailey are directed to matching providers to consumers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Brown to include finding a time that does not conflict with the third calendar as taught by Bailey to find the best possible matches the meet both the providers and consumers needs and availability (as suggested by para. 93).
Brown in view of Bailey does not explicitly disclose the third calendar is stored locally However, Kinsey para. 261 teaches facilitating these connections is the User Interface 120, shown in FIG. 2. Regardless of the type of device the Customer 105-109 or the Merchant 111-114 is using, the User Interface 120 of the system represents the window through which all connections pass. More specifically, the User Interface 120 can be a dedicated interface screen that is unique and custom designed for the system and for the devices through which the information is connected. Primary interfaces can be through the customer's calendar application, such as iCal, Outlook, Gmail and Yahoo! Calendar. The User Interface 120 can use the system's standard user interface but connect with the noted third-party calendars. In some implementations, the User Interface 120 includes graphical and/or text-based elements. The User Interface 120 can also include a natural language interface, through which a user types or speaks commands to the system, and through which natural language may be displayed and/or spoken in response.  This known technique is applicable to the system of Brown as they are both directed to matching providers to customers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kinsey would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kinsey to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to integrate with locally stored calendars into similar systems.  Further, incorporating ability to integrate with locally stored calendars taught by Kinsey to the system taught by Brown would result in an improved system that provides a flexible means synchronize multiple calendars associated with a user.

Claim(s) 13, 14  recite similar limitations to those recited in claim 4, 5 and is/are rejected for similar reasons.  Further, Brown teaches a method for connecting professionals providing services with service consumers, provided by software stored on and executing from a data communications network-connected server comprising the recited steps(see Brown Abstract and para. 11)

As per Claim 15 Brown teaches the method of claim 14, wherein the mobile application accesses the third calendar on the second computerized communication device and suggests service providers from the list having availability dates and times that match availability dates and times of the first calendar.  However, Bailey para. 93 teaches a calendar (step 605) may allow provider 105 to view demand for various service offerings. Consumer 100 may use a calendar, as will be discussed below, to express interest in a service or services during certain date/timeslots. The provider's 105 calendar may reflect the demand of any number of consumers, thereby allowing provider 105 to tailor service offerings and schedule auctions to best fit consumer demand as indicated on provider's 105 auction calendar. The system may automatically match openings in provider 105 and consumer 100 calendars and suggest possible availabilities.  Both Brown and Bailey are directed to matching providers to consumers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Brown to include finding a time that does not conflict with the third calendar as taught by Bailey to find the best possible matches the meet both the providers and consumers needs and availability (as suggested by para. 93).
Brown in view of Bailey does not explicitly disclose the third calendar is stored locally However, Kinsey para. 261 teaches facilitating these connections is the User Interface 120, shown in FIG. 2. Regardless of the type of device the Customer 105-109 or the Merchant 111-114 is using, the User Interface 120 of the system represents the window through which all connections pass. More specifically, the User Interface 120 can be a dedicated interface screen that is unique and custom designed for the system and for the devices through which the information is connected. Primary interfaces can be through the customer's calendar application, such as iCal, Outlook, Gmail and Yahoo! Calendar. The User Interface 120 can use the system's standard user interface but connect with the noted third-party calendars. In some implementations, the User Interface 120 includes graphical and/or text-based elements. The User Interface 120 can also include a natural language interface, through which a user types or speaks commands to the system, and through which natural language may be displayed and/or spoken in response.  This known technique is applicable to the system of Brown as they are both directed to matching providers to customers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kinsey would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kinsey to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to integrate with locally stored calendars into similar systems.  Further, incorporating ability to integrate with locally stored calendars taught by Kinsey to the system taught by Brown would result in an improved system that provides a flexible means synchronize multiple calendars associated with a user.

As per Claim 18 Brown teaches the method of claim 15 wherein the service provider sets specific time frames for specific services which are used as constraints in a display of available times offered in the first calendar, and when appointments are accepted from service consumers, the specific time frames are blocked as unavailable on both the first calendars. Brown para. 64 teaches the provider information can indicate how a provider is or will be outfitted or configured for a specific date, time, and location combination. For example, the provider information can associate a particular combination of services with specific combinations of dates, times, and locations. In another example, the provider information can indicate goods that will be available for delivery or purchase for specific combinations of dates, times, and locations. Para. 98 teaches the provider's calendar will be dynamically updated with the total job time, thus preventing duplicate or conflicting bookings and insuring higher degrees of accuracy on the calendar, to the benefit of potential customer.  Para. 98 teaches once a request is accepted by the provider, the provider's calendar will be dynamically updated with the total job time, thus preventing duplicate or conflicting bookings and insuring higher degrees of accuracy on the calendar, to the benefit of potential customer.)
Brown does not explicitly disclose blocking a time frame on third calendars.  .  However, Tam para. 16 teaches as a method for providing an on-line appointment over a network, another embodiment of the invention includes the acts of: transmitting a user's electronic calendar to a user; transmitting a list of available service providers to the user; receiving a request for appointment availability of a selected one of the available service providers; determining available time slots for the selected one of the available service providers; transmitting the available time slots to the user; receiving a time slot selection from the available time slots to establish an appointment with the selected one of the available service providers; updating the user's electronic calendar with the appointment; updating an electronic calendar for the selected one of the available service providers with the appointment; and sending an electronic notification message to the selected one of the available service providers informing the service provider that the appointment has been requested with them at the time slot selected.  It would have been recognized that applying the technique of Tam to the teachings of Brown would have yielded predictable results because the level of ordinary skill in the art before the effective filing date of the Applicant’s invention demonstrated by the references applied shows the ability to incorporate blocking a time frame on second calendars into similar systems.  Further, incorporating blocking a time frame on second calendars taught by tam to the system taught by Brown would result in an improved system that automatically schedules appointments on both multiple calendars to more effectively communicate to users.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683